

115 HR 1613 IH: Helping Ensure Long-Term Protection for Coal Miners Health Care Act of 2017
U.S. House of Representatives
2017-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1613IN THE HOUSE OF REPRESENTATIVESMarch 17, 2017Mr. McKinley (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Surface Mining Control and Reclamation Act of 1977 to transfer certain funds to the
			 Multiemployer Health Benefit Plan, and for other purposes.
	
 1.Short titleThis Act may be cited as the Helping Ensure Long-Term Protection for Coal Miners Health Care Act of 2017 or the HELP for Coal Miners Health Care Act of 2017. 2.Inclusion of certain retirees in the Multiemployer Health Benefit Plan (a)In generalSection 402(h)(2)(C) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(h)(2)(C)) is amended—
 (1)by striking clauses (ii), (iii), and (iv); and (2)by inserting after clause (i) the following:
					
 (ii)Calculation of excessThe excess determined under clause (i) shall be calculated by taking into account only— (I)those beneficiaries actually enrolled in the Plan as of the date of the enactment of the HELP for Coal Miners Health Care Act of 2017 who are eligible to receive health benefits under the Plan on the first day of the calendar year for which the transfer is made, other than those beneficiaries enrolled in the Plan under the terms of a participation agreement with the current or former employer of such beneficiaries; and
 (II)those beneficiaries whose health benefits, defined as those benefits payable, following death or retirement or upon a finding of disability, directly by an employer in the bituminous coal industry under a coal wage agreement (as defined in section 9701(b)(1) of the Internal Revenue Code of 1986), would be denied or reduced as a result of a bankruptcy proceeding commenced in 2012 or 2015.
							For purposes of subclause (I), a beneficiary enrolled in the Plan as of the date of the enactment
			 of the HELP for Coal Miners Health Care Act of 2017 shall be deemed to have been eligible to receive health benefits under the Plan on January 1,
 2017.(iii)Eligibility of certain retireesIndividuals referred to in clause (ii)(II) shall be treated as eligible to receive health benefits under the Plan.
 (iv)Requirements for transferThe amount of the transfer otherwise determined under this subparagraph for a fiscal year shall be reduced by any amount transferred for the fiscal year to the Plan, to pay benefits required under the Plan, from a voluntary employees' beneficiary association established as a result of a bankruptcy proceeding described in clause (ii)..
 (b)Effective dateThe amendments made by this section shall apply to fiscal years beginning after September 30, 2016. (c)GAO auditNot later than 3 years after the date of the enactment of this Act, and every 3 years thereafter, the Comptroller General of the United States shall conduct a study of the Multiemployer Health Benefit Plan described in section 402(h)(2)(C)(i) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(h)(2)(C)(i)) and shall submit to the appropriate committees of Congress a report analyzing whether Federal funds are being spent appropriately by such Plan.
			3.Clarification of financing obligations
 (a)In generalSubsection (a) of section 9704 of the Internal Revenue Code of 1986 is amended— (1)by striking paragraph (3),
 (2)by striking three premiums and inserting two premiums, and (3)by striking , plus at the end of paragraph (2) and inserting a period.
				(b)Conforming amendments
 (1)Section 9704 of the Internal Revenue Code of 1986 is amended— (A)by striking subsection (d), and
 (B)by redesignating subsections (e) through (j) as subsections (d) through (i), respectively. (2)Subsection (d) of section 9704 of such Code, as so redesignated, is amended—
 (A)by striking 3 separate accounts for each of the premiums described in subsections (b), (c), and (d) in paragraph (1) and inserting 2 separate accounts for each of the premiums described in subsections (b) and (c), and (B)by striking or the unassigned beneficiaries premium account in paragraph (3)(B).
 (3)Subclause (I) of section 9703(b)(2)(C)(ii) of such Code is amended by striking 9704(e)(3)(B)(i) and inserting 9704(d)(3)(B)(i). (4)Paragraph (3) of section 9705(a) of such Code is amended—
 (A)by striking the unassigned beneficiary premium under section 9704(a)(3) and in subparagraph (B), and (B)by striking 9704(i)(1)(B) and inserting 9704(h)(1)(B).
 (5)Paragraph (2) of section 9711(c) of such Code is amended— (A)by striking 9704(j)(2) in subparagraph (A)(i) and inserting 9704(i)(2),
 (B)by striking 9704(j)(2)(B) in subparagraph (B) and inserting 9704(i)(2)(B), and (C)by striking 9704(j) and inserting 9704(i).
 (6)Paragraph (4) of section 9712(d) of such Code is amended by striking 9704(j) and inserting 9704(i). (c)Elimination of additional backstop premium (1)In generalParagraph (1) of section 9712(d) of the Internal Revenue Code of 1986 is amended by striking subparagraph (C).
 (2)Conforming amendmentParagraph (2) of section 9712(d) of such Code is amended— (A)by striking subparagraph (B),
 (B)by striking , and at the end of subparagraph (A) and inserting a period, and (C)by striking shall provide for— and all that follows through annual adjustments and inserting shall provide for annual adjustments.
 (d)Effective dateThe amendments made by this section shall apply to plan years beginning after September 30, 2016. 4.Sense of the House of RepresentativesIt is the sense of the House of Representatives that Congress should work with the administration to support economic growth in Appalachia and other coal communities by promoting growth-oriented economic development efforts.
		